Citation Nr: 0911109	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  00-10 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for right eye disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The Veteran served on active duty from February 1953 to 
January 1955 and from April 1955 to April 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in New York, New York.  

In July 2008, the Board remanded the claim for additional 
development, to include the obtainment of additional VA 
treatment records.  This development has been completed, and 
the claim has been returned to the Board for further 
appellate consideration.  

It is noted that a separate claim for service connection for 
chorioretinitis of the right eye was denied by the Board in a 
December 2001 determination.  That decision is final 
38 C.F.R. § 20.1100 (2008), and that issue is not before the 
Board at this time.  The current decision is reclassified as 
on the title page of this decision.  This represents a slight 
change in the classification of the issue on appeal.  
Previously, the issue was listed as entitlement to service 
connection for right conjunctivitis and macular degeneration 
only.  However, it is noted that while the RO has essentially 
limited consideration of the Veteran's claim to 
conjunctivitis and macular degeneration, there are a line of 
precedent cases indicating the Board must review all issues 
which are reasonably raised from a liberal reading of all 
documents or oral testimony submitted prior to the Board's 
decision, except that the Board is not required to conjure up 
issues that were not raised by the claimant.  See Verdon v. 
Brown, 8 Vet. App. 529, 533 (1996); EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); Myers v. Derwinski, 1 Vet. App. 127, 
130 (1991); Solomon v. Brown, 6 Vet. App. 396, 400 (1994); 
and Brannon v. West, 12 Vet. App. 32 (1998).  In this case as 
there are a number of right eye conditions, the Board will 
address each of these disorders without prejudicing the 
Veteran in that the bases for the denials of each of these 
conditions is essentially the same as indicated in detail in 
the Analysis portion of this decision which follows.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).


FINDING OF FACT

Right eye disorders, to include conjunctivitis, macular 
degeneration and scar, presbyopia, dermatochalasis, and 
cataracts, first noted many years after service, are not 
related to active military service.  


CONCLUSION OF LAW

Right eye disorders, to include conjunctivitis, macular 
degeneration and scar, presbyopia, dermatochalasis, and 
cataracts, were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in April 2001, 
December 2001, and May 2004) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the Veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about the information and 
evidence VA would seek to provide; (3) informing the Veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements and testimony from 
the Veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in a letter dated in 
October 2008.  

Service Connection- Historical Background and Analysis

In order to establish service connection on a direct basis, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.303 (2008); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

As already noted, the Board must review all issues which are 
reasonably raised by the record.  Solomon, Myers, Ef, supra.  
In doing so, the Board has reviewed the entire record.  There 
is no evidence of any of the claimed eye disorders in 
service, or any relevant disease or injury.  When he was 
examined for release from service, in February 2008, his 
visual acuity was 20/20 in each eye.  

A VA examination in July 1958 includes a history of having 
been seen in May of that year for defective vision and pain 
in the right eye.  The Veteran claimed that he had had some 
defective vision in the right eye in 1953, but had 
experienced no pain.  When examined in July, his vision was 
20/80 vision in the right eye (and 20/20 in the left eye).  
Examination of the lids, conjunctivae, and cornea were 
normal.  The right eye showed an acute chorioretinitis which 
was healing.  No other pathology was noted.  The final 
diagnoses included right eye chorioretinitis.  There is no 
medical opinion linking the condition to service and service 
connection was denied for chorioretinitis in a 2000 Board 
decision.  

Subsequently dated VA records include VA examination in 
August 2001 which shows vision of 20/70 in the right eye (and 
20/30 in the left eye).  Retinal scars were noted in the 
maculae.  In May 2004, VA records showed that the scarring 
was from chorioretinitis.  There was no evidence of 
conjunctivitis.  Corrected visual acuity was 20/80 in the 
right eye.  Additional right eye diagnoses include macular 
scar in November 2004 and December 2006.  In 2006, 
presbyopia, dermatochalasis, and cataracts were also noted.  
VA records in 2007 in 2008 also show these right eye 
disorders.  

Initially, it is noted that eye disorders related to organic 
disease of the nervous system may be presumed to have been 
incurred during active military service if manifest to a 
degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  In this case, 
the presumption does not apply because there is no competent 
evidence of a neurologic eye disorder in the first year after 
the veteran completed his active service.

Moreover, it should be noted that refractive error of the eye 
is not a disease or injury within the meaning of the laws and 
regulations providing compensation benefits.  That is, 
service connection can not be granted for refractive 
error/presbyopia.  38 C.F.R. §§ 3.303(c), 4.9 (2008).

The veteran primarily contends that his current eye disorders 
are caused by inservice eye injury when he poked himself in 
the eye.  (See his personal testimony at a hearing in August 
2001.)  Service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).

However, the evidence of record clearly reflects that no 
right eye condition was present during service or for many 
years thereafter (other than chorioretinitis which was 
addressed by the Board in a 2000 decision).  While post 
service treatment records reflect various right eye disorders 
have been diagnosed in recent years (2000 and thereafter), 
none of these eye conditions have been associated by medical 
personnel with the Veteran's military service, to include 
alleged inservice eye injury.  Without more, it would be pure 
speculation to find that post service eye disorders are of 
service origin.  Moreover, one claimed condition, 
conjunctivitis, is not currently demonstrated.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  38 U.S.C.A. §§ 1110, 1131; and see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  And, presbyopia is not a 
condition for which service connection can be granted.  38 
C.F.R. §§ 3.303(c), 4.9 (2008). 

In addition to the Veteran's contentions as to etiology of 
his eye disorders, the claims file include various lay 
statements asserting that after release from service, he 
exhibited eye problems.  These contentions as to etiology of 
his eye conditions have been considered.  It is noted that 
the Veteran and each of the lay persons are competent to 
report on that which he/she has personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, there 
is no evidence of record that the Veteran or any of these 
individuals have specialized medical knowledge to be 
competent to offer medical opinion as to cause or etiology of 
the claimed disabilities.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for right eye disorders, to include 
conjunctivitis, macular degeneration and scar, presbyopia, 
dermatochalasis, and cataracts.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right eye disorders, to 
include conjunctivitis, macular degeneration and scar, 
presbyopia, dermatochalasis, and cataracts, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


